 1   Jahan C. Sagafi (Cal. Bar No. 224887)      Fraser A. McAlpine (Cal. Bar No. 248554)
     OUTTEN & GOLDEN LLP                        JACKSON LEWIS, P.C.
 2   One Embarcadero Center, 38th Floor         50 California Street, 9th Floor
     San Francisco, CA 94111                    San Francisco, CA 94111
 3
     Telephone: (415) 638-8800                  Telephone: (415) 394-9400
 4   Facsimile: (415) 638-8810                  Facsimile: (415) 394-9401
     E-mail: jsagafi@outtengolden.com           E-mail: fraser.mcalpine@jacksonlewis.com
 5
     Gregg I. Shavitz (admitted pro hac vice)   Jeffrey Lee Rudd (admitted pro hac vice)
 6   Camar R. Jones (admitted pro hac vice)     JACKSON LEWIS, P.C.
 7   SHAVITZ LAW GROUP, P.A.                    150 N. Michigan Avenue, Suite 2500
     1515 S. Federal Hwy., Suite 404            Chicago, IL 60601
 8   Boca Raton, FL 33432                       Telephone: (312) 787-4949
     Telephone: (561) 447-8888                  Facsimile: (312) 787-4995
 9   Facsimile: (561) 447-8831                  E-mail: jeffrey.rudd@jacksonlewis.com
     E-mail: gshavitz@shavitzlaw.com
10   E-mail: cjones@shavitzlaw.com              Attorneys for Defendants
11
     Attorneys for Plaintiffs, Collective
12   Members, and proposed Class Members

13
                              UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
15

16   EARL GODHIGH, and ANGELA OSGOOD,             Case No. 3:16-cv-02874-WHO
     individually and on behalf of all other
17   members of the general public similarly
     situated,                                    JOINT STIPULATION AND ORDER
18                                                RESETTING SETTLEMENT APPROVAL
            Plaintiffs,                           HEARING DATE
19
     v.
20
     TVI, INC. D/B/A SAVERS and VALUE
21   VILLAGE; and SAVERS, LLC,

22          Defendants.

23

24

25

26
27

28                                                            JOINT STIPULATION AND ORDER RESETTING
                                                                       SETTLEMENT APPROVAL HEARING
                                                                           CASE NO. 3:16-CV-02874-WHO
 1           The Parties hereby stipulate as follows:
 2           WHEREAS, on November 27, 2018, Plaintiffs filed their Unopposed Motion for
 3   Approval of Settlement Awards and Attorneys’ Fees and Costs (“FLSA Settlement Approval
 4   Motion”), Dkt. 119;
 5           WHEREAS, Plaintiffs set the hearing date as Wednesday, January 2, 2019, since that is
 6   the first Wednesday on which the Court is available that is at least 35 days after the motion filing
 7   date;
 8           WHEREAS, Savers does not oppose the motion, because it supports the settlement;
 9           WHEREAS, the parties have no reason to believe that there will be any opposition to the
10   motion;
11           WHEREAS, in an abundance of caution, Plaintiffs sent a courtesy copy of their FLSA
12   Settlement Approval Motion, on the morning of November 28, 2018, to plaintiffs’ counsel in the
13   parallel case Bryant Harris v. TVI, Inc. et al., No. BC612403 (Los Angeles Sup. Ct.), informing
14   them of the Godhigh parties’ intention to seek an accelerated hearing date, as requested herein;
15   Plaintiffs’ counsel also left a voicemail to Harris’s counsel to the same effect;
16           WHEREAS, Plaintiffs’ counsel and Savers’ counsel are available on December 12, 2018,
17   Plaintiffs’ counsel have a conflict on December 19, at 2:00 p.m. (a hearing in San Francisco
18   Superior Court), and the Court is unavailable on December 26;
19           THEREFORE, the parties stipulate as follows:
20           The hearing on Plaintiffs’ Settlement Approval Motion, currently set for January 2, 2019,
21   at 2:00 p.m., shall be set for December 12, 2018, at 2:00 p.m.
22           IT IS SO STIPULATED.
23

24

25

26
27

28
                                                                                 JOINT STIPULATION AND ORDER
                                                     -1-              RESETTING SETTLEMENT APPROVAL HEARING
                                                                                    CASE NO. 3:16-CV-02874-WHO
 1   Dated: November 28, 2018                             JACKSON LEWIS P.C.

 2

 3                                                  By:         /s/ Fraser A. McAlpine
                                                          Fraser A. McAlpine
 4                                                        Attorneys for Defendant
                                                          TVI, INC. d/b/a SAVERS and VALUE
 5                                                        VILLAGE; and SAVERS, LLC

 6
     Dated: November 28, 2018                             OUTTEN & GOLDEN LLP
 7

 8
                                                    By:         /s/ Jahan C. Sagafi
 9                                                        Jahan C. Sagafi
                                                          Attorneys for Plaintiffs
10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13   Dated: November 28, 2018
                                                                The Honorable William H. Orrick
14                                                          United States District Judge
15

16
                  CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
17
            I, Jahan C. Sagafi, am the ECF user whose ID and password are being used to file this
18
     Joint Stipulation and [Proposed] Order Setting the Settlement Approval Hearing Date. In
19
     compliance with N.D. Cal. Civ. L.R. 5-1(i)(3), I hereby attest that I have obtained the
20
     concurrence of each signatory to this document and have obtained authorization to use their
21
     electronic signature to sign this document.
22

23
     Dated: November 28, 2018                             OUTTEN & GOLDEN LLP
24

25
                                                    By:         /s/ Jahan C. Sagafi
26                                                              Jahan C. Sagafi
27

28
                                                                              JOINT STIPULATION AND ORDER
                                                   -2-             RESETTING SETTLEMENT APPROVAL HEARING
                                                                                 CASE NO. 3:16-CV-02874-WHO
